ANSTEAD, Judge.
The only point raised on appeal is the right of the appellants, Albert Coleman and Ossie Lee Coleman, to have a hearing on their petition to adopt their grandson who has lived with them since birth. The trial court refused the petitioners a hearing and summarily denied the petition. Notwithstanding any testimony being taken or evidence received, the trial court concluded:
The petitioners are prima facie ineligible to adopt a child under these facts. If they want custody of the child (which they have) they should look to the parents for support.
This Court will not be a party to a scheme whereby a citizen is allowed to use the Courts for free, be provided a lawyer for free and have the Government of the United States support a child for free, as long as his mother and father are able to provide such support. To do so would prostitute the laws of Florida and add an unnecessary burden to the taxpayers of this country.
Since there was no hearing, this court is not in a position to evaluate these conclusions. However, the petitioners are entitled to a hearing on their petition and a decision on the merits. See McMillan v. Findley, 135 So.2d 873 (Fla. 3d DCA 1961). Accordingly, this cause is reversed and remanded for proceedings consistent with this opinion.
MAGER, J., concurs.
CROSS, J., dissents, with opinion.